DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed November 24, 2021, with respect to the rejection(s) of claim(s) 1, 5, 11, 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Fakoorian et al. (US 2019/0124598).
Fakoorian teaches sending, by the first communication node, an indication indicating a sounding reference signal of the uplink transmission to a second communication node (Section 0050, the base station indicates the sounding reference signal (SRS) process to the UE, said SRS process comprises uplink channel sounding which comprises SRS of the uplink).  Park teaches wherein the reference signal and the association are used by the second communication node to determine a second power control parameter for the uplink transmission, the second power control parameter of a same type as the first power control parameter (Sections 0411, 0425, an uplink power control value, which is the second power control parameter is determined based on the path loss value associated with the CSI-RS, the type of power control taught in Section 0411 is open loop power control thus the path loss and the uplink power control value are open loop type power control parameters).  The combination of Park and Fakoorian 
Examiner, however, respectfully disagrees with the following assertion- Moreover, the Office action evinces impermissible hindsight bias in asserting that the “determination of downlink path loss just like the CSI-RSs” as in Park “could have been substituted” with “the use of sounding reference signal information” as in Dai. MPEP § 2142 instructs that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” In making this assertion, the Office action does not provide any documentary evidence, and appears to rely on speculation outside facts gleaned from the cited references (See Page 10, 1st Paragraph of Applicants’ Remarks).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Section 0049 of Dai teaches that the downlink path loss is determined based on the transmit power of a SRS therefore said downlink path loss is effectively determined based on said SRS.  Examiner’s above assertion is therefore supported by documentary evidence in Dai and .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5 – 9, 11, 13 – 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0190747) in view of Nam et al. (US 2013/0258964) in view of Chen et al. (US 2020/0280929) and in further view of Fakoorian et al. (US 2019/0124598)
Regarding Claim 1, Park teaches a power control method, comprising: configuring, by a first communication node, an association between a first power control 
Park does not teach configuring, by a first communication node, an association between a first power control parameter and sounding reference signal information; sending, by the first communication node, an indication indicating a sounding reference signal of the uplink transmission to a second communication node, wherein the sounding reference signal and the association are used by the second communication node to determine a second power control parameter for the uplink transmission, the second power control parameter of a same type as the first power control parameter, 
Nam, which also teaches the use of CSI-RSs, teaches wherein for a codebook based transmission, the association is between the first power control parameter and each of the plurality of reference signal resources (Section 0135, a set of CSI-RSs comprises a plurality of CSI-RSs, path loss value can be calculated from the CSI-RS).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Nam for the purpose of providing efficient computation during signal processing via the use of fast fourier transforms (FFTs) as taught by Nam.
Chen, which also teaches a wireless communication system, teaches wherein for a non-codebook based transmission, the association is between a power control parameter and each of at least a part of possible combinations of the plurality of reference signal resources (Sections 0059 – 0065, there is an association between a power control parameter and at least one RS resource (See Section 0065)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Chen for the purpose of providing a versatile system that provides a variety of uplink transmission manners as taught by Chen.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Fakoorian for the purpose of providing uplink power control that is adaptable to different channels and different conditions of an uplink channel as taught by Fakoorian.
Regarding Claim 5, Park teaches a power control method, comprising: receiving, by a second communication node from a first wireless communication node, an association between a first power control parameter for uplink transmission and reference signal information (Sections 0411, 0425, the path loss is the first power control parameter and is associated with the CSI-RS, said path loss is used in order to determine the uplink power therefore said path loss is effectively for uplink transmission); receiving, by a second communication node from the first communication node, a reference signal of a transmission that is indicated (Sections 0411, 0425, the CSI-RS is sent by the base station to the UE); and determining, by the second communication node, a second power control parameter for the uplink transmission according to the indicated reference signal and the association, the second power control parameter of the same type as the first power control parameter (Sections 0411, 0425, an uplink power control value, which is the second power control parameter is 
Park does not teach receiving, by a second communication node from a first wireless communication node, an association between a first power control parameter and sounding reference signal information; receiving, by a second communication node from the first communication node, a sounding reference signal of the uplink transmission that is indicated; and determining, by the second communication node, a second power control parameter for the transmission according to the indicated sounding reference signal; wherein for a codebook based transmission, the association is between the first power control parameter and each of the plurality of sounding reference signal resources, and wherein for a non-codebook based transmission, the association is between the first power control parameter and each of at least a part of possible combinations of the plurality of reference signal resources.
Nam, which also teaches the use of CSI-RSs, teaches wherein for a codebook based transmission, the association is between the first power control parameter and each of the plurality of reference signal resources (Section 0135, a set of CSI-RSs comprises a plurality of CSI-RSs, path loss value can be calculated from the CSI-RS).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Nam for the purpose of providing efficient computation during signal processing via the use of fast fourier transforms (FFTs) as taught by Nam.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Chen for the purpose of providing a versatile system that provides a variety of uplink transmission manners as taught by Chen.
Fakoorian, which also teaches uplink power control, teaches receiving, by a second communication node from the first communication node, a sounding reference signal of the uplink transmission that is indicated (Section 0050, the base station indicates the sounding reference signal (SRS) process to the UE, said SRS process comprises uplink channel sounding which comprises SRS of the uplink).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Fakoorian for the purpose of providing uplink power control that is adaptable to different channels and different conditions of an uplink channel as taught by Fakoorian.
Regarding Claim 11, Park teaches a first communication node, comprising: a processor; and a memory configured to store computer programs executable on the processor, wherein when the computer programs are executed, the processor is configured to: configure an association between a first power control parameter for 
Park does not teach configure an association between a first power control parameter and sounding reference signal information; send an indication indicating a sounding reference signal of the uplink transmission to a second communication node, wherein the sounding reference signal and the association are used by the second communication node to determine a second power control parameter for the transmission, wherein for a codebook based transmission, the association is between the first power control parameter and each of the plurality of sounding reference signal 
Nam, which also teaches the use of CSI-RSs, teaches wherein for a codebook based transmission, the association is between the first power control parameter and each of the plurality of reference signal resources (Section 0135, a set of CSI-RSs comprises a plurality of CSI-RSs, path loss value can be calculated from the CSI-RS).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Nam for the purpose of providing efficient computation during signal processing via the use of fast fourier transforms (FFTs) as taught by Nam.
Chen, which also teaches a wireless communication system, teaches wherein for a non-codebook based transmission, the association is between a power control parameter and each of at least a part of possible combinations of the plurality of reference signal resources (Sections 0059 – 0065, there is an association between a power control parameter and at least one RS resource (See Section 0065)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Chen for the purpose of providing a versatile system that provides a variety of uplink transmission manners as taught by Chen.
Fakoorian, which also teaches uplink power control, teaches send an indication indicating a sounding reference signal of the uplink transmission to a second communication node (Section 0050, the base station indicates the sounding reference 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Fakoorian for the purpose of providing uplink power control that is adaptable to different channels and different conditions of an uplink channel as taught by Fakoorian.
Regarding Claim 14, Park teaches a second communication node, comprising: a processor; and a memory configured to store computer programs executable on the processor, wherein when the computer programs are executed, the processor is configured to: receive, from a first communication node, a reference signal of a transmission that is indicated (Sections 0411, 0425, the CSI-RS is sent by the base station to the UE, typical UEs comprise processors that run executable code stored in memory); and determine a second power control parameter of the uplink transmission according to the indicated reference signal and an association between a first power control parameter for the uplink transmission and reference signal information, the second power control parameter of a same type as the first power control parameter (Sections 0411, 0425, the path loss is the first power control parameter and is associated with the CSI-RS, an uplink power control value, which is the second power control parameter is determined based on the path loss value associated with the CSI-RS, the type of power control taught in Section 0411 is open loop power control thus the path loss and the uplink power control value are open loop type power control 
Park does not teach receive, from a first communication node, a sounding reference signal of an uplink transmission that is indicated; and determine a second power control parameter of the uplink transmission according to the indicated sounding reference signal and an association between a first power control parameter and sounding reference signal information, wherein for a codebook based transmission, the association is between the first power control parameter and each of the plurality of sounding reference signal resources, and wherein for a non-codebook based transmission, the association is between the first power control parameter and each of at least a part of possible combinations of the plurality of sounding reference signal resources.
Nam, which also teaches the use of CSI-RSs, teaches wherein for a codebook based transmission, the association is between the first power control parameter and each of the plurality of reference signal resources (Section 0135, a set of CSI-RSs comprises a plurality of CSI-RSs, path loss value can be calculated from the CSI-RS).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Park with the above features of Nam for the purpose of providing efficient computation during signal processing via the use of fast fourier transforms (FFTs) as taught by Nam.
Chen, which also teaches a wireless communication system, teaches wherein for a non-codebook based transmission, the association is between a power control parameter and each of at least a part of possible combinations of the plurality of 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Chen for the purpose of providing a versatile system that provides a variety of uplink transmission manners as taught by Chen.
Fakoorian, which also teaches uplink power control, teaches receive from a first communication node, a sounding reference signal of an uplink transmission that is indicated (Section 0050, the base station indicates the sounding reference signal (SRS) process to the UE, said SRS process comprises uplink channel sounding which comprises SRS of the uplink).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Fakoorian for the purpose of providing uplink power control that is adaptable to different channels and different conditions of an uplink channel as taught by Fakoorian.
Regarding Claims 3, 7, 13, 17, The Park combination teaches all of the claimed limitations recited in Claims 1, 5, 11, 14.  Park does not teach wherein the sounding reference signal is configured for determining a precoding matrix of the transmission.
Chen, which also teaches a wireless communication system, teaches wherein the reference signal is configured for determining a precoding matrix of the transmission (Section 0059, precoding matrix). Fakoorian further teaches a sounding reference signal (Section 0050).

	Regarding Claims 6, 15, The Park combination teaches all of the claimed
limitations recited in Claims 5, 14.  Park does not teach wherein for a non
codebook based transmission, the plurality of sounding reference signal resources are configured by the first communication node in a sounding reference signal resource set.
	Chen, which also teaches a wireless communication system, teaches wherein for
a non codebook based transmission, the plurality sounding reference signal resources are configured by the first communication node in a reference signal resource set (Section 0065, a plurality of reference signal resources are configured).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Chen for the purpose of providing a versatile system that provides a variety of uplink transmission manners as taught by Chen. Fakoorian further teaches sounding reference signal resources (Section 0050).
Regarding Claim 8, The Park combination teaches all of the claimed limitations recited in Claim 5.  Park further teaches wherein the first power control parameter comprises at least one of: at least one open-loop power control parameter set, at least one path loss measurement parameter set, at least one closed-loop power control process parameter, or a closed-loop power control process index, wherein the at least 
Regarding Claim 9, The Park combination teaches all of the claimed limitations recited in Claim 5.  Park further teaches wherein the reference signal information comprises at least one of: at least one sounding reference signal resource index, or at least one sounding reference signal resource (Section 0421, SRS resources).

Claims 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0190747) in view of Nam et al. (US 2013/0258964) in view of Chen et al. (US 2020/0280929) in view of Fakoorian et al. (US 2019/0124598), as applied to Claims 1, 14 set forth above, and further in view of Ahn et al. (US 2018/0234959)
Regarding Claims 4, 16, The Park combination teaches all of the claimed limitations recited in Claims 1, 14.  Park does not teach wherein the sounding reference signal information comprises at least one of: at least one sounding reference signal resource index, or at least one sounding reference signal resource combination index.
Ahn, which also teaches a wireless communication system, teaches wherein the sounding reference signal information comprises at least one of: at least one sounding reference signal resource index, or at least one sounding reference signal resource combination index (Section 0222, SRS resource index).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0190747) in view of Nam et al. (US 2013/0258964) in view of Chen et al. (US 2020/0280929) in view of Fakoorian et al. (US 2019/0124598), as applied to Claim 5 set forth above, and further in view of Liu et al. (US 2018/0332541)
Regarding Claim 10, The Park combination teaches all of the claimed limitations recited in Claim 5.  Park does not teach wherein the association comprises at least one association relationship component, and each of the at least one association relationship component comprises at least one of: an open-loop power control parameter set index, a path loss measurement parameter set index, or a closed-loop power control process index.
Liu, which also teaches a wireless communication system, teaches an open-loop power control parameter set index (Section 0122, open-loop power control parameter set index).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Park combination with the above features of Liu for the purpose of providing power control that scales efficiently with increased number of power control parameters and settings as taught by Liu.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
January 28, 2022